DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-6 and 17-18 in the reply filed on 16 September 2021 is acknowledged.  Claims 7-16 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 July 2019, 16 October 2020, and 08 March 2021 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-3, 5-6, and 18 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by JPH11226469 to Kaida et al. (“Kaida”), an English translation of which is provided herewith and relied-upon herein.
	With regard to Claim 1, Kaida teaches a coating die for depositing diverse coating materials on a substrate comprising first and second blocks, each including first and second manifolds, respectively, and a shim disposed in between (see Abstract; FIGs. 9-11).  The shim 8 of Kaida includes first and second recesses 8a and 8b each disposed only on opposing faces of the shim, said recesses interfacing with said block manifolds (see FIGs. 9-11).  The shim of 
	With regard to Claims 2 and 5, the shim of Kaida includes a plurality of collocated projections on the first and second recesses having heights substantially the same dimension as the recess depths (see FIG. 9).
	With regard to Claim 3 and 18, the shim of Kaida includes arranging the plurality of collocated projections in a line along the longitudinal direction of the shim (see FIG. 9).
	With regard to Claim 6, Kaida teaches that a width of discharge slot on either side may be changed in order to alter deposited width (see ¶¶ [0061]-[0062]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
2.	Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaida.
	With regard to Claims 4 and 17, the shim of Kaida includes a plurality of collocated projections on the first and second recesses (see FIG. 9).  Kaida further teaches providing diverse materials featuring differing viscosity properties on either side of the die coater (see Abstract; ¶ [0075]).  Kaida does not expressly teach provision of coating materials at differing pressures; however it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the device of Kaida is suitable to accommodate such a configuration in view of the teachings regarding the provision of diverse materials with differing viscosities.  One of ordinary skill would have a reasonable expectation of success in providing high- and low- pressure driving force to either side of the coating die in order to distribute viscous/non-viscous coatings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715